DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a memory device having a vertical structure, comprising: a memory cell array, defined in a cell wafer; a logic circuit, configured to control the memory cell array, that includes a page buffer low-voltage circuit, a page buffer high-voltage circuit, a row decoder circuit and a peripheral circuit; wherein the page buffer low-voltage circuit is disposed in a first peripheral wafer, and the page buffer high-voltage circuit, the row decoder circuit and the peripheral circuit are disposed in a second peripheral wafer, in combination with other claimed features, as recited in independent claim 1.  Claims 2-10, and 14-20 are dependent upon independent claim 1, and are therefore allowed.  
Regarding claim 11, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a memory device having a vertical structure, comprising: a cell wafer including a memory cell array; a first peripheral wafer including a first logic circuit which includes a plurality of first transistors and controls the memory cell array; and a second peripheral wafer including a second logic circuit which includes a plurality of second transistors and controls the memory cell array, wherein the number of kinds of thicknesses of gate dielectric layers of the first transistors is smaller than the number of kinds of thicknesses of gate dielectric layers of the second transistors, as recited in independent claim 11.  Claims 12-13 are dependent upon independent claim 11, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        May 7, 2022